Case 3:19-cv-01633-WGY Document 6 Filed 09/04/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

JULIO ABISLAIMAN
Plaintiff

Vv.
CHRIS DELGATTO AND DELGATTO, INC,

Defendants

 

| CIVILNO. 19-cv-1633 (WGY)

FINAL CONSENT JUDGMENT

 

Plaintiff, Julio Abislaiman, a.k.a. Julio Abislaiman-Gonzélez, personaily and doing
business as Joyeria Riviera or Riviera Jewelry, represented by his attorneys, filed his
Complaint on July 2, 2019. Plaintiffs, Chris Del Gatto and Delgatto, Inc., represented by
their attorney, together with Plaintiff, represented by his attorneys, have consented to
the entry of this Final Consent Judgment, without trial or adjudication of any issue of fact
or law, and without this Final Consent Judgment constituting evidence against or

admission by any party with respect to any issue of fact or law, except only if and as

otherwise specifically set forth in this Final Consent Judgment;
Case 3:19-cv-01633-WGY Document 6 Filed 09/04/19 Page 2 of 8

NOW, THEREFORE, before the taking of any testimony and without trial or
adjudication of any issue of fact or law, except only if and as specifically sel forth herein,
itis hereby ORDERED, ADJUDGED AND DECREED:

L JURISDICTION AND VENUE
1.1. This Court has jurisdiction over the subject matter and each of the parties to this
action. The Complaint states a claim upon which relief may be granted against

Chris Del Gatto and Delgatto, Inc., jointly and severally, and venue of this action

is proper in the District of Puerto Rico.

Il. APPLICABILITY
2.1, This Final Consent Judgment applies to Plaintiff, and jointly and severally to
Defendants, Chris Del-Gatto, in his personal capacity, and DelGatto, inc., and to
their respective heirs, successors and assigns.
il. PAYMENTS BY DEFENDANTS TO PLAINTIFF
3.1. When the Complaint in this case was filed, Defendants, jointly and severally,
owed to Plaintiff the principal sum of one hundred five thousand dollars

($105,000), which has been reduced to ninety five thousand dollars ($95,000) as

a result of a partial payment of ten thousand dollars ($10,000) made by

Defendants to Plaintiff after the Complaint was filed. At the present time,

Defendants owe Plaintiff, jointly and severally, the principal sum of ninety five

thousand dollars ($95,000).

3.2. Defendants, jointly and severally, are hereby ORDERED to pay to Plaintiff the
aforesaid principal sum of ninety five thousand dollars ($95,000), plus interest, as

follows:
Case 3:19-cv-01633-WGY Document 6 Filed 09/04/19 Page 3 of 8

3.2.1,

3.2.2,

3.2.3.

3.2.4,

3.2.5.

The outstanding principal balance of the aforesaid debt shall earn interest
at six per cent (6%) per annum, starting on August 1, 2019 and until full
payment thereof,

Defendants are ORDERED, jointly and severally, to pay to the order of
Piaintiff the aforesaid principal sum of ninety five thousand dollars
($95,000), plus interest at six per cent (6%) per annum on the outstanding
principal balance thereof, in monthly installments of five thousand dollars
($5,000) each, commencing on September 1, 2019 and continuing on the
first calendar day of each calendar month thereafter, until full payment
thereof.

The aforesaid monthly installments shalt be applied first to accrued unpaid
interest, and the balance of each payment, after all accrued interest are
paid, shall be credited to the outstanding principal sum owed.

Payments in excess of five thousand dollars ($5,000) per month may be
made at any time at the sole discretion of Defendants, without any
prepayment penalty, and said excess payments shall be credited, first, to
then accrued interest, and, thereafter, to principal.

lf (i) any monthly installment is not received by Plaintiff on or before the
fifth (5) calendar day of each month, starting in September, two
thousand nineteen (2019); (ii) Plaintiff notifies Defendants and their legal
counsel in writing, by email to MSchwarz@SSG-Law.Com and facsimile to
914.644.8300, of the delay; and (iii) the payment is not received by

Plaintiff within five (5) calendar days after Plaintiff's notice to Defendants
3.3,

3.4.

eds

4.1,

5.1.

Case 3:19-cv-01633-WGY Document6 Filed 09/04/19 Page 4 of 8

and their legal counsel, then, and in such events, the entire principal

balance of the debt, plus then accrued unpaid interest, shall mature and

become immediately due and payable.
All payments by Defendants to Plaintiff pursuant to this Final Consent Judgment
shall be made by certified or manager’s checks to the order of Plaintiff, or by
electronic wire transfer, as per written instructions by Plaintiff.
if Defendants default in the punctual compliance with their joint and several
obligations hereunder, and Plaintiff uses the services of a lawyer to enforce his
rights hereunder, then, and in that event, Defendants, jointly and severally, shall
be liable to pay to Plaintiff a lump sum equal to ten per cent (10%) of the
outstanding principal balance then due pursuant to this Final Consent Judgment,
for the reasonable legal fees and expenses incurred by Plaintiff in enforcing its
rights under this agreement.
All obligations of Defendants hereunder shall be joint and several obligations of
Chris Del Gatto, in his personal capacity, and of Delgatto, Inc.

IV. CANCELLATION OF AGREEMENT
Effective as of August 1, 2019, the Agreement entered into by and between
Plaintiff and Defendants on or about September 9, 2017, of which a copy is
attached to the Complaint in this case and made a part thereof as Exhibit 1, is
revoked and cancelled.
Vv. FINAL CONSENT JUDGMENT

As stipulated and agreed by Plaintiff and Defendants, this Final Consent

Judgment shail be firm, final and not subject to reconsideration, review or appeal.
6.1.

tl.

8.1,

Case 3:19-cv-01633-WGY Document6 Filed 09/04/19 Page 5 of 8

Vi. «= JURISDICTION RETAINED
Jurisdiction is retained by the Court for the purpose of enforcing, if necessary, the
provisions of this Final Consent Judgment.
Vil. COSTS AND ATTORNEYS’ FEES
Except only as set forth in Section 3.4, supra, each party to this litigation shall
bear its own costs and attorneys’ fees associated with this litigation.

Vil. MISCELLANEOUS

 

Nothing in this Final Consent Judgment shal! relieve Plaintiff or Defendants of
their respective obligations to comply with applicable state, commonwealth, and

federal law,

SO ORDERED this GA ie!) day of _/ 4 eps L 2019.

UNITED STATES DISTRICT JUDGE
Case 3:19-cv-01633-WGY Document6 Filed 09/04/19 Page 6 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

JULIO ABISLAIMAN

Plaintiff

Vv. CIVIL NO. 19-cv-1633 (WGY)
CHRIS DELGATTO AND DELGATTO, INC.

Defendants

 

 

STIPULATION

 

It is hereby stipulated by and between the undersigned parties and their respective

attorneys that:

1. The Court has jurisdiction over the subject matter of this action and over each of
the parties hereto, and venue of this action is proper in the District of Puerto
Rico.

2. The parties consent that a Final Consent Judgment in the form hereto attached

may be issued, filed and entered by the Court, in full settlement of this case.
Case 3:19-cv-01633-WGY Document 6 Filed 09/04/19 Page 7 of 8

3. Without admitting liability, Defendants nevertheless agree to be jointly and

severally bound by the provisions of the aforesaid proposed Final Consent

Judgment pending its approval by the Court and thereafter.

4, The proposed Final Consent Judgment shall be firm and final upon its issuance,

filing and entering by the Court, and it shall not be subject to reconsideration,

review or appeal.

§. This Stipulation may be executed in counterparts, and once all the appearing

parties and their respective attorneys have executed at least one counterpart, all

counterparts shall constitute one single agreement.

Dated: August 28 2019.

 

10 Abislaiman-Gonzalez

Attorneys for Plaintiff:

PUJOL LAW OFFICE, PSC
(Counsel for Plaintiff)

P.O. Box 363042

San Juan, Puerto Rico

Tel.: (787) 724-0900

Fax: (787) 724-1196

ay

 

Francisco Pujol
RUA NO. 11,883
DSDC NO. 212706

 

LY ight”
WZ CAE fle

Chit DePGatter
Authorized Represenstve ive

Attorney for Defendants:

 
Case 3:19-cv-01633-WGY Document6 Filed 09/04/19 Page 8 of 8

ujollawor.com 7
—_—

y:
Here ELL (oon Een
Walle o on ESG

  
  
 

Email: fool @

 

USDC NO. 305901

Email: wlebron@pujoltawpr.com

a
VICENTE & CUEBAS
(Co-Counsel for Plaintiff)

P.O. Box 11609

San Juan, Puerto Rico 00910-1609
Tel.: (787) 751-8000

Fax: (787) 756-5250

By: Harty PCA - Ce by 4 fe,
Harold D. Vicente-Colén

RUA NO. 11,303

DSDC NO. 211805

Email: hdvc@vclawor.com
